DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 14, 2022.
In view of the Amendments to the Claims filed March 14, 2022, the rejections of claims 1-4 under 35 U.S.C. 112(a) previously presented in the Office Action sent December 15, 2021 have been withdrawn.
In view of the Amendments to the Claims filed March 14, 2022, the rejections of claims 1-4 under 35 U.S.C. 103 previously presented in the Office  Action sent December 15, 2021 have been withdrawn. 
Claims 1-4 and 16-21 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Z. Weaver on June 3, 2022.
The application has been amended as follows: 
In claim 1, on line 3, please replace the phrase --said at least one solar array module-- with the following phrase --said at least one solar-array module--
In claim 1, on line 6, please replace the phrase --a string of serial-units, being column of columnar solar cells-- with the following phrase --strings of serial-units, being columns of columnar solar cells--
In claim 1, on line 19, 24, 26, and 27, please replace each of the phrases --column solar cells-- with the following phrase --columnar solar cells--
In claim 16, on lines 2 and 3, please replace each of the phrases --column solar cells-- with the following phrase --columnar solar cells--
In claim 17, on line 3, please replace the phrase --said at least one solar array module-- with the following phrase --said at least one solar-array module--
In claim 17, on line 6, please replace the phrase --a string of serial-units, being column of columnar solar cells-- with the following phrase --strings of serial-units, being columns of columnar solar cells--
In claim 17, on line 18, 19, 20-21, and 22, please replace each of the phrases --column solar cells-- with the following phrase --columnar solar cells--
In claim 18, on lines 2 and 3, please replace each of the phrases --column solar cells-- with the following phrase --columnar solar cells--

Allowable Subject Matter
Claims 1-4 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, from which claims 3-4 and 16 depend, require stings of serial units being columns of columnar solar cells and rows of row solar cells forming a crisscross, N by M matrix configuration, said columnar solar cells and row solar cells are pre-sorted according to a class of tolerance of output power value that each solar cell is capable of providing, wherein each column has columnar solar cells of a class of tolerance of output power that is greater than or equal to all of the columnar solar cells in a previous column of columnar solar cells, and wherein at least one column has a mixture of columnar solar cells having the same class of tolerance and a class of tolerance greater than a previous class of tolerance in combination with the remaining limitations of claim 1.
The prior art, for example Bordihn et al. of record, does not teach stings of serial units being columns of columnar solar cells and rows of row solar cells forming a crisscross, N by M matrix configuration, said columnar solar cells and row solar cells are pre-sorted according to a class of tolerance of output power value that each solar cell is capable of providing, wherein each column has columnar solar cells of a class of tolerance of output power that is greater than or equal to all of the columnar solar cells in a previous column of columnar solar cells, and wherein at least one column has a mixture of columnar solar cells having the same class of tolerance and a class of tolerance greater than a previous class of tolerance in combination with the remaining limitations of claim 1 and it would not have been an obvious modification.
Claim 17, from which claims 18-21 depend, require stings of serial units being columns of columnar solar cells and rows of row solar cells forming a crisscross, N by M matrix configuration, said columnar solar cells and row solar cells are pre-sorted according to a class of tolerance of output power value that each solar cell is capable of providing, wherein each column has columnar solar cells of a class of tolerance of output power that is less than or equal to all of the columnar solar cells in a previous column of columnar solar cells, and wherein at least one column has a mixture of columnar solar cells having the same class of tolerance and a class of tolerance less than a previous class of tolerance in combination with the remaining limitations of claim 17.
The prior art, for example Bordihn et al. of record, does not teach stings of serial units being columns of columnar solar cells and rows of row solar cells forming a crisscross, N by M matrix configuration, said columnar solar cells and row solar cells are pre-sorted according to a class of tolerance of output power value that each solar cell is capable of providing, wherein each column has columnar solar cells of a class of tolerance of output power that is less than or equal to all of the columnar solar cells in a previous column of columnar solar cells, and wherein at least one column has a mixture of columnar solar cells having the same class of tolerance and a class of tolerance less than a previous class of tolerance in combination with the remaining limitations of claim 17 and it would not have been an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 3, 2022